IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         November 13, 2009
                                     No. 09-30293
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

RONALD BRAUD,

                                                   Plaintiff-Appellant

v.

HONORABLE N. BURL CAIN, Warden,

                                                   Defendant-Appellee


                    Appeal from the United States District Court
                        for the Middle District of Louisiana
                               USDC No. 3:09-CV-68


Before GARZA, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
       Ronald Braud, Louisiana prisoner # 93162, moves this court for leave to
proceed in forma pauperis (IFP) on his appeal of the dismissal of his 42 U.S.C.
§ 1983 complaint as frivolous. The district court denied leave to appeal IFP and
certified that the appeal was not taken in good faith pursuant to 28 U.S.C.
§ 1915(a)(3) and F ED. R. A PP. P. 24(a)(3). By moving for IFP in this court, Braud
is challenging the district court’s certification that the appeal is not taken in
good faith. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 09-30293

      The district court properly rejected as fantastic and delusional Braud’s
claims of “mental stress and torments” caused by “a homosexual/bi-sexual cult
within the confines of the Louisiana State Penitentiary who have in their
possession and control in their cells what may be called ‘Mind-Probing-Devices,’
of which they use to send directly to your plaintiff subliminal notions, ideas and
concepts and thoughts which are clearly those of fools, perverts and reprobates.”
Concerning Braud’s claims of physical attacks by other inmates, the district
court held that Braud had not alleged any facts amounting to a constitutional
violation by the defendant.
      In this court, Braud repeats his § 1983 claims without identifying any
basis for the defendant’s liability. We deny Braud leave to appeal IFP, and we
dismiss this appeal as frivolous because it is without any arguable merit. See
Baugh, 117 F.3d at 202 n.24; 5 TH C IR. R. 42.2.
      We warn Braud that the district court’s dismissal and our dismissal of this
appeal as frivolous each count as a strike under § 1915(g). See Adepegba v.
Hammons, 103 F.3d 383, 385-87 (5th Cir. 1996). If Braud accumulates three
strikes under § 1915(g), he will not be able to proceed IFP in any civil action or
appeal filed while he is incarcerated or detained unless he is under imminent
danger of serious physical injury. See § 1915(g).


MOTION FOR IFP DENIED; APPEAL DISMISSED; SANCTION WARNING
ISSUED.




                                        2